Detailed Action
	The communications received 03/23/2022 have been filed and considered by the Examiner. Claims 1-14 are pending. Claim 14 is withdrawn. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 14 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected molding system and method, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 03/23/2022. In response to the transversal that there is no “undue burden” placed on the Examiner, the Examiner notes that that the two inventions have separate classifications in the art and also the method steps require the step limitations of how the molding structure is used which places undue burden on the Examiner in search and consideration. For these reasons the restriction is maintained. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“bending apparatus” in claims 1-3 and 5-6 which is tied to “a flexible arm, a controlled spring, a hydraulic or pneumatic cylinder” [see instant specification paragraph 007] and their functional equivalents.
“connection means” in claims 1, 7, and 9-10 which is tied to “a ratchet, a splint, a spring lock, a snap lock” [see instant specification paragraph 008] along with “a slot” or a “pin” [see instant specification paragraph 0015] and their functional equivalents.
“heating apparatus” in claim 12 which lacks a clear structural feature in the instant specification. 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 12 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
 “Heating apparatus” does not contain a described structural feature in the instant specification. There is no clear structure in the instant specification that links to the “heating” portion of “heating apparatus”.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim limitation “heating apparatus” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. There is no clear structure in the instant specification that links to the “heating” portion of “heating apparatus”. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al (US 2019/0193304) hereinafter OLAV in view of Percival (US 2014/0175703) hereinafter PER. 

As for claim 1, OLAV teaches a modular molding device for creating a mold for a blade segment of a wind turbine blade of a wind turbine (a mold composed of multiple mold surfaces/sections, modular) [Fig. 3 #70 and 72; 0001; 0029; 0038], the modular molding device comprising: 
molding plates (mold sections) [Fig. 3 #70 and 72; 0032]
and at least one connection means (adjustment devices at the junction) [Fig. 3 #74; Fig. 4 #100], which is configured to removably connect the molding plates of one modular molding device with at least one connection means of a molding plate of another modular molding device [0038].

OLAV does not teach:
a flexible support plate forming the mold for the blade segment; 
at least one bending apparatus comprising at least a first end and a second end, the at least one bending apparatus attached to the flexible support plate and configured to bend the flexible support plate from a first support plate shape to at least one second support plate shape; 
PER teaches an apparatus used in molding composite laminates [Fig. 1-4; Abstract]
In which there is a flexible support plate forming the mold (molding platform which moves to obtain desired shapes and configurations) [Fig. 1-4 #18 and 44; 0032-33]; 
at least one bending apparatus (couplings with rods) [Fig. 1-2 and 4 #16 and 42; 0031-33] comprising at least a first end and a second end, the at least one bending apparatus attached to the flexible support plate and configured to bend the flexible support plate from a first support plate shape to at least one second support plate shape (through the couplings) [Fig. 1-2 and 4 #42; 0032]; 
This manner of adjusting the surface avoid the costs and time consumptions that normally occurs with the traditional manufacture of molds especially for the production of low volume products such as body panels [0004].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have made the molding plate of OLAV flexible like the flexible plate of PER and to have added the bending apparatus of PER in order to allow for the adjustment of the mold surface which avoids the costs and time consumptions that normally occurs with the traditional manufacture of molds especially for the production of low volume products such as body panels. As both OLAV and PER teach the molding of composites (as it is understood that the conventional blade is formed of composite material) [OLAV: 0003; PER: Abstract] the ordinary artisan would have expected success in the combination.

As for claim 2, OLAV/PER teach claim 1 and PER further teaches the first end of the at least one bending apparatus is attached to the flexible support plate by means of at least one first bending apparatus joint (coupling) [Fig. 1 and 4 #42] having at least one rotational degree of freedom, whereby at least one of the at least one rotational degree of freedom is oriented with respect to a longitudinal axis of the flexible support plate (as it is understood that the coupling is depicted to rotate along said axis and is generally capable of moving “freely in all directions around the length of its attached rod, for example a ball and socket joint”) [Fig. 1 and 4 #42; refer to modified Figure 4 below; 0031].


    PNG
    media_image1.png
    380
    575
    media_image1.png
    Greyscale

As for claim 3, OLAV/PER teach claim 1 and PER further teaches the second end of the at least one bending apparatus is attached to the flexible support plate by means of at least one second bending apparatus joint (coupling) [Fig. 1 and 4 #42] having at least one rotational degree of freedom, whereby at least one of the at least one rotational degree of freedom is oriented with respect to a longitudinal axis of the flexible support plate (as it is understood that the coupling is depicted to rotate along said axis and is generally capable of moving “freely in all directions around the length of its attached rod, for example a ball and socket joint”) [Fig. 1 and 4 #42; refer to modified Figure 4 below; 0031].

    PNG
    media_image2.png
    380
    575
    media_image2.png
    Greyscale

	As for claim 4, OLAV/PER teach claim 1 and OLAV further teaches a torsion-resistant chassis (the support structure which is formed of steel frames ) [Fig. 3 #52, 54; 0030; 0033]. 

	As for claim 5, OLAV/PER teach claim 4 and while OLAV/PER do not explicitly teach the bending apparatus being attached to the torsion-resistant chassis, it would have amounted to a question of whether the actuators of the rods were attached to the chassis (i.e. integral with the chassis) which would have been a prima facie obvious making of parts integral [see e.g. MPEP 2144.04(V)(B)]. 

	As for claim 6, OLAV/PER teach claim 1 and PER further teaches wherein the at least one bending apparatus [Fig. 1 and 4 #16 and 36] is attached to a bottom side [Fig. 1 and 4 #46] of the flexible support plate, whereby the bottom side of the flexible support plate is opposite to a top side [Fig. 1 and 4 #44] of the flexible support plate.

	As for claim 7, OLAV/PER teach claim 1 and OLAV further teaches wherein at least one connection means comprises a protruded connection means (fastener) [Fig. 5C #136; 0049] and/or a recessed connection means, wherein the protruded connection means of a first modular molding device is configured to be aligned and/or connected to the recessed connection means (hole/slot) [Fig. 5C #132; 0049] of a second modular molding device (as that is the hole/slot of the flange of another mold section) [0039].

	As for claim 8, OLAV/PER teach claim 7 and OLAV further teaches wherein at least one protruded connection means of a first modular molding device is formed as a pin (a fastener which can be a bolt or a rivet which are substantially pin shaped) [0040] and the at least one recessed connection means of a second modular molding device is formed as a slot (a hole), wherein the slot is configured to be aligned and/or connected to the pin [Fig. 5C #132].

	As for claim 9, OLAV/PER teach claim 1 and OLAV further teaches that the connection means are arranged at a bottom side of the flexible support plate (a flange which extends away from the molding surface in a perpendicular manner, this is understood to be on a bottom side as the top side requires a smooth molding surface) [Fig. 4 and 5C #106 and 108; 0035-36; 0039].

	As for claim 10, OLAV/PER teach claim 1 and OLAV further teaches that at least one connection means is arranged at a front face (flange) of the flexible support plate, wherein the front face is angled (perpendicular) to a longitudinal axis of the flexible support plate [Fig. 4 and 5C #106 and 108].

	As for claim 11, the Examiner first notes that as disclosed in the specification a limit stop is “arranged on and/or connected to the support plate, particularly on/to the top side of the support plate. A limit stop, particularly on top of the support plate can be a very helpful means for the production process of a blade segment and/or for aligning means to produce the blade segments.” [see instant specification 0018] and otherwise there is no mention of the limit stop. Therefore the limit stop is readily interpreted to mean anything attached to a top side of the support plate.
OLAV/PER teach claim 1 and OLAV further teaches wherein at least one limit stop is arranged on and/or connected to the flexible support plate on/to a top side of the flexible support plate [refer to modified Figure 3 below].



    PNG
    media_image3.png
    578
    736
    media_image3.png
    Greyscale

As for claim 12, OLAV/PER teach claim 1 and OLAV further teaches that it is known in the art to apply a vacuum bagging assembly (a vacuum bag with system) as a means of molding the blade [0003].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have added a vacuum bagging assembly to the apparatus of OLAV/PER as this is a conventional structure used in the molding of a blade. 

As for claim 13, OLAV/PER teaches a molding system comprising at least two modular molding devices according to claim 1 and OLAV further teaches wherein the at least two modular molding devices (understood to correspond to the two mold sections of OLAV) [Fig. 3 #70 and 72] are connected by means of an at least one connection means each (at the junctions) [Fig. 3 #74 Fig. 4 #100].
 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Olav et al (US 2019/0193304) hereinafter OLAV in view of Percival (US 2014/0175703) hereinafter PER as applied to claim 1 and further in view of Mironov (US 2012/0187273) hereinafter MIR.
As for claim 13, it is the Examiner’s position that the teachings of OLAV would have rendered it obvious to have added a vacuum bag assembly to the molding system of OLAV/PER but should the Applicant disagree:
MIR teaches a mold for molding a wind turbine blade [0016] in which heating elements [Fig. 1 #18(a-c); 0056] are incorporated into the mold in order to accelerate curing of the blade in order to control the curing cycle and ensure uniform and complete resin curing within a commercially acceptable curing time [0002].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have added the heating elements of MIR to the mould of OLAV/PER in order to accelerate curing of the blade in order to control the curing cycle and ensure uniform and complete resin curing within a commercially acceptable curing time. As MIR also pertains to the art of molding a wind turbine blade, one of ordinary skill in the art would have expected success in the combination. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elisa Vera whose telephone number is (571)270-7414. The examiner can normally be reached M-F 8 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.V./Examiner, Art Unit 1748                                                                                                                                                                                                        
/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712